 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DAVID D. HARRIS,                               No. 2:17-cv-2040 JAM DB P
12                        Plaintiff,
13             v.                                       ORDER
14       N. MALAKKLA, et al.,
15                        Defendants.
16

17   Plaintiff is a state prisoner who was proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. This action was closed on April 15, 2019 after the parties filed a stipulation for voluntary

19   dismissal pursuant to Federal Rule of Civil Procedure 41(a).

20         On October 9, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 59.) Neither

23   party has filed objections 1 to the findings and recommendations.

24         The court has reviewed the file and finds the findings and recommendations to be supported

25   by the record and by the magistrate judge’s analysis.

26
     1
27     Plaintiff requested and was granted a thirty-day extension of time in which to file objections.
     (ECF Nos. 60, 61.) Those thirty days have passed, and plaintiff has not filed objections or
28   requested additional time to file objections.
                                                        1
 1      Accordingly, IT IS HEREBY ORDERED that:

 2      1. The findings and recommendations filed October 9, 2019, are adopted in full;

 3      2. Plaintiff’s motion to set aside the settlement agreement (ECF No. 52) is denied.

 4
     DATED: January 15, 2020
 5
                              /s/ John A. Mendez____________             _____
 6

 7                            UNITED STATES DISTRICT COURT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
